 604DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. In its Decision and Direction of Election, the Board found thefollowing unit appropriate :All leadburners and leadburner apprentices at the Employer'sToms River, New Jersey, plant, excluding all office and clericalemployees, professional employees, all other employees, and allsupervisors as defined in the Act.No evidence was introduced at the hearing that the Employer em-ployed leadburner helpers.Accordingly, the unit finding did not spe-cifically include or exclude leadburner helpers. It now appears, how-ever, as a result of the Regional Director's investigation of the issuesraised by the challenges, as set forth in his report, that two employees,Joseph Geiges and Benjamin Iski, are leadburner helpers who wouldbe included in the unit under theAmerican Potashrule on which theunit finding herein was based.2As the Board stated in theAmericanPotashcase, "In our opinion a true craft unit consists of a distinct andhomogeneous group of skilled journeymen, working as such, togetherwith their apprenticesand/or helpers."[Emphasis supplied.]Wefind, therefore, that Geiges and Iski are included in the appropriateunit, and we adopt the Regional Director's recommendation that thechallenges to their ballots be overruled.[The Board directed that the Regional Director for the FourthRegion shall, pursuant to the Rules and Regulations of the Board,within ten (10) days from the date of this Direction, open and countthe ballots, cast in the election held herein on December 3, 1954, ofJoseph Geiges and Benjamin Iski, and thereafter prepare and serveupon the parties to this proceeding a revised tally of ballots.]CHAIRMAN FARMER took no part in the consideration of the aboveSupplemental Decision and Direction.2 SeeAmerscan Potash & Chemical Corporation,107 NLRB 1418.MENASCO MANUFACTURING COMPANYandDAvm J. CATROW, PETI-TIONERandINTERNATIONALASSOCIATIONOF MACHINISTS,LOCAL 758,A. F. L.Case No. 21-RD-228.February 10,1955Decisionand OrderUpon a petition for decertification duly filed under Section 9 (c)of the National Labor Relations Act, a hearing was held before IrvingHelbling, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :111 NLRB No. 96. -MENASCO MANUFACTURING COMPANY6051.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.The Union is a labor organization currently recognized by the Em-ployer as the exclusive bargaining representative of employees desig,nated in the petition.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9^c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioner requests that a decertification election be held fora technical group consisting of eight tool designers at the Employer'saircraft parts manufacturing plant, in Burbank, California.TheUnion contends that the petition should be dismissed on the groundthat the tool designers are already in an established production andmaintenance unit and do not constitute an appropriate unit.TheEmployer takes a neutral position on this issue.The Employer's production and maintenance employees have beenrepresented by the Union since the Board's certification on April 2,1941.'Although the tool designers are not specifically named in theBoard's unit description, it appears that they have been covered by theseries of contracts which the Employer and the Union have executedfor the production and maintenance employees.The eight tool designers comprise a separate department and are lo-cated in a building which houses no production employees.While theEmployer does not require tool designers to have a formal educationin tool design, knowledge of mathematics and skill in draftsmanshipare-the usual prerequisites for employment as tool designers with theEmployer. The tool designers are engaged in designing jigs, fixtures,and specialized tools for the use of production employees. In connec-tion with their work, the tool designers analyze engineering blueprintsand other engineering shop data which are prepared by engineeringand tool processing employees.The tool designers then rough in adesign and run a check print which goes to the supervisor of the ap-propriate production department for approval.The tool designersthereupon make a final drawing complete with specifications as tomaterial, tolerances, and dimensions.Ocassionally, they confer withtoolmakers and tool inspectors regarding problems that arise in themanufacture of tools which the tool designers have designed.InCampbell Soup Company,'the Board recently decided, in theabsence of any statutory provision for decertification of part of an130 NLRB 1262 111 NLRB 234. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDexisting bargaining unit or policy considerations to the contrary, notto permit the severance of craft units in decertification cases in the faceof an established bargaining history on a broader basis. Similarly,for reasons more fully set forth in theCampbell Soupdecision, weshall no longer permit the severance of technical employees in decerti-fication proceedings.'Assuming, therefore, without deciding, that thetool designers are technical employees, we find that the existing bar-gaining unit of production and maintenance employees is the appro-priate unit.Accordingly, we shall dismiss the instant petition.,[The Board dismissed the petition.]MEMBER RODGERS took no part in the consideration of the above De-cision and Order.3 Cf , among others,CibaProducts ' Corporation,109 NLRB 873,wherein the Boardallowed the decertification of technical employees from an existing production and main-tenance unit.To the extent that this and like cases are inconsistent with the instantdecision,they are hereby overruled.INTERNATIONAL HARVESTER COMPANY, FARMALL WORKSandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, AND ITS FE LOCAL109, UAW-CIO, PETITIONERINTERNATIONAL HARVESTER COMPANY, FARMALL WORKSandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, AND ITS FE LOCAL109, UAW-CIO, PETITIONERINTERNATIONAL HARVESTER COMPANY, FARMALL WORKSandINTER-NATIONAL ASSOCIATION OF TOOL CRAFTSMEN, LOCAL No. 1, PETITIONER.Cases Nos. 13-RC-3910,13-RC-3911, and 13-RC-3977.February14,1955Supplemental Decision and Direction of ElectionsOn December 7, 1954, the Board issued its Decision in this proceed-ing, directing an election in Case No. 13-RC-3911 and reserving forfurther consideration the appropriate unit issues involved in CasesNos. 13-RC-3190 and 13-RC-3977.Having duly considered the mat-ter the Board now makes the following finding :As noted in the earlier Decision, International Union, United Auto-mobile, Aircraft, and Agricultural Implement Workers of America,CIO, and its FE Local 109, UAW-CIO, herein called Local 109,UAW-CIO, in Case No. 13-RC-3910, seeks to represent a unit of allemployees in departments 19, 27, and 57. This unit is consistent witha previously established machinist multidepartmental unit. In Case111 NLRB No. 103.